Mandate for the trilogue on the 2011 Draft Budget (debate)
The next item is Mrs Jędrzejewska's report on behalf of the Committee on Budgets on the mandate for the trilogue on the 2011 draft budget.
Mr President, I am honoured that I can present to you, today, the mandate for our trilogue with the Commission and the Council, which is to take place on 30 June.
Before I come to the presentation of the mandate which has been adopted by the Committee on Budgets, and which I hope will be adopted at our vote in plenary tomorrow, I would like to say a few words about the budgetary year 2011 in view of its special character. It will be a ground-breaking year, because the European Union budget for 2011 will, for the first time, be adopted under the new provisions of the Treaty of Lisbon. The Treaty of Lisbon enhances the powers of the European Parliament and extends our ability to make codecisions about the European Union budget, including in areas about which previously we could not fully participate in the codecision procedure, such as agriculture, for example. This is a huge qualitative change. The Treaty of Lisbon also introduces far-reaching procedural changes, and in particular it lifts the requirement for first and second readings. The European Parliament is going to have one single reading of the budget, and in the same way the Council will only read the budget once. What does this mean in practice? It means the conciliation meeting will probably take place in November, but above all it means the new budget procedure under the Treaty of Lisbon will require greater discipline and self-control from all interested parties. We are not going to have a second chance, and we are not going to be able to come back to negotiations. We, the European Parliament, must think carefully beforehand about what we really want to achieve, because we cannot do as we have done in previous years, when we built up our expectations and reduced them at second reading. Now we have to think carefully at first reading about what we really want to achieve.
I would like to thank the rapporteurs for the opinions of other committees for their contribution. The Committee on Budgets received several very interesting and important opinions from different committees which will certainly be taken into account at subsequent stages of the budgetary procedure. These words of appreciation are first and foremost of a personal nature. I must thank the authors and acknowledge that I have learned a great deal about the priorities of their committees, and that knowledge, I hope, will be of great help to me as your rapporteur in the autumn during negotiations with the Commission and the Council. In addition, many of the detailed expectations of particular committees could not be included in my report, which has been issued by the Committee on Budgets, because the mandate for trilogue in June cannot be extended. We must concentrate on several of the most important matters, and we can elaborate on the details in September during the process of tabling individual amendments. We cannot get down to such a level of detail during the first negotiations. Therefore, I would ask for your understanding concerning the fact that I was against many of the detailed amendments.
I would like, now, to say a few words about key priorities for our negotiations at the end of June, and about the most important matters which I would like you to support at tomorrow's vote as matters to be submitted by the European Parliament. Above all, during our first talks with the Commission and the Council I would like to draw attention to the most important thing - the fact that the current Multiannual Financial Framework is coming to an end. What was agreed in 2006 is now slowly becoming insufficient for the new priorities. We have two parallel processes which are at the same time slightly opposed to each other. On the one hand we have the growing ambitions of the European Union in connection with the Treaty of Lisbon and our expectations of the European Union, for example the creation of EU diplomacy and support for ambitious research projects, and on the other hand we have the progress of the economic and financial crisis in particular Member States, which is forcing savings to be made. These two opposing processes are also being affected by the restrictions of the Multiannual Financial Framework. Margins are being reduced, and the European Parliament has less and less leeway to finance its priorities. It is essential that we talk about this with the Commission and the Council in June. If we have great ambitions - and not only Parliament, but also if the Council has great ambitions - we have to talk, too, about how to finance these plans. Otherwise, they will just stay on paper and be empty words.
I would very much like the year 2011 to emphasise the significance of programmes for youth, programmes which are tried and tested, reach a wide range of young people and are efficient and effective.
The next matter: the European External Action Service has already been referred to, and we have to talk about it. We also have to talk about the budgetary consequences of the European Financial Stabilisation Mechanism, which has already been agreed and accepted.
I strongly encourage you to endorse the report of the Committee on Budgets. It is summarised in paragraph 91. I would like to thank everyone again for all their contributions. Many of these matters will come back in September as amendments.
Member of the Commission. - Mr President, let me first, on behalf of Mr Lewandowski, ask you to please accept his apologies for not being present. He is unfortunately constrained by the annual meeting of the Commission with the Court of Auditors where he takes an active part in presenting the recently adopted triennial revision of the financial regulation; so he simply had to be there today.
I therefore replace him and I will of course transmit to him the comments which you express in this first debate on the Commission's presented draft budget and the forthcoming trilogue which precedes Council's reading.
Our dialogue this year will go well beyond the 2011 budget, as important political initiatives with far-reaching budgetary consequences are being discussed. But let us not forget that one of the major components for this year is the implementation of the Lisbon Treaty in budgetary matters. We need to keep our commitment to ensure good collaboration between the institutions - as good as it has been in the past - within this new institutional framework. This is vital to achieving a successful and timely outcome to the 2011 budgetary procedure.
Let me then stress that I do take thorough note of your concerns and can assure you that the Commission shares the view that there is a need for a targeted quota of spending which is becoming even more important in a restrained context. The Commission has presented a draft budget which respects the financial framework and is based on sound estimates. It is important to recall that the draft budget for 2011 has been drawn up in a context of tight expenditure ceilings and national finances under severe pressure.
Against such a difficult background, the Commission has proposed a draft budget which responds to the political requirements with a justified and reasoned increase. Yes, in the current difficult economic situation the recovery effort will have to be pursued, and the rapporteur is right also in placing this, as we have just heard and as I can see from the document, at the heart of social inclusion strategies. Its innovative abilities are a key resource for the development and growth of the European Union.
I would like to make a call on this House to support our proposal and particularly the increase in payment appropriations, since it constitutes a tangible contribution to delivering implementation on the ground and to supporting European economies. As spending programmes reach cruising speed, increased payment levels for activities under the heading Competitiveness for Growth and Employment, that is +6.8%, and Cohesion for Growth and Employment, which is +16.9%, prove that these policies are implemented vigorously to accelerate the recovery process. Good budgetary implementation remains also essential and in particular the implementation of the structural and cohesion funds.
Let me reiterate that the Commission remains committed to maintaining administrative efficiency and, in line with previous commitments, the Commission will not request any new posts. It wants to underline that such commitment goes beyond the establishment plan and also applies to external personnel, for which the Commission is even proposing a reduction. Every year the Commission provides full information on administrative expenditure; it is ready to discuss with the budgetary authority any alternative presentation to ensure transparency on this expenditure.
Let me finish by thanking the rapporteur for making available at such an early stage an indicative list of new pilot projects and preparatory actions ahead of Parliament's reading. This will help our dialogue and ultimately allow for the best implementation of projects which will be adopted at the final stage. I am confident that at the forthcoming trilogue we will have the opportunity to advance in a constructive way, as in previous years. The Commission will continue to do its utmost to help to pave the way for a successful outcome to this budget procedure.
Ladies and gentlemen, please allow me, as the rapporteur for the Committee on Industry, Research and Energy, to express our concerns as to whether there is sufficient capacity in the current budgetary framework for adequate financing of the European flagship policy initiatives. The European Union's competences have been significantly expanded with the Treaty of Lisbon, and we should finance policies in the areas of industry and research and development such as space policy and innovation policy, and strengthen existing policies such as those in the areas of research and development, energy and industrial development. My fellow members will no doubt recognise that these are the areas in which the most jobs can be created within the European Union, and therefore support for these policies is of strategic importance.
Our most important objective for 2011 is to ensure that the 7th Framework Programme will not be burdened by such policies, but that we find other sources of funding for these policies, since the extension of the Seventh Framework Programme in itself carries great risks. In addition, the members of the Committee on Industry, Research and Energy all take the view that budgetary flexibility is necessary, so that, for instance, the European Strategic Energy Technology Plan (SET Plan) can be realised more effectively than it is at present. It should come as no surprise that I wish to close with the observation that one result of the past five years has been the priority given to small and medium-sized enterprises, and therefore the promises we have made to small and medium-sized enterprises cannot remain unfulfilled. For the moment, we regret that these are lacking from the plan submitted by the Commissioner, and we hope that the Council and Commission will come forward with innovative ideas that we will be able to support.
rapporteur for the opinion of the Committee on Agriculture and Rural Development. - Mr President, according to the list someone else should be speaking, but thank you for calling me at this point.
I was delayed coming to Strasbourg, as many can be, but I did see much of the countryside on the way. As you know, there is much pressure on farmers and the rural community.
I want to thank the budget rapporteur for her work and for her commitment to keeping her colleagues informed at every stage of the process.
There are some concerns around agriculture. I hope that the Commission's optimism over market developments comes to fruition and is accurate, because if it is not I would be worried about the budgetary pressures in 2011 should the markets not evolve in the favourable way that the Commission anticipates. There have been problems in the past and we fear that these might happen again.
It is important to mention in this budget debate the difficult situation around agriculture payments as we look beyond 2011. It is good that there will be no financial discipline required next year, and indeed I hope that position prevails, although it will be tight in 2012.
However, this House needs to know that in 2013 we will be facing a situation where there will be reductions in payments to farmers where modulation applies, and that is before we have reform of the common agricultural policy.
A simple message to the Commission is that agriculture is vulnerable and it is important for food security, for environmental protection and because it is the very heart of the European Union. It needs an adequate budget and that must be reflected in the resources that are made available to it.
Market support measures are vital when we have a crisis, and that is why I stress my concerns that you need to be cautious about how the markets emerge in terms of agriculture.
Looking today at the countryside looking at its best, I would say there is a price to be paid for a countryside and a rural fabric that will survive and thrive, and this needs to be reflected in the budgetary resources we make available to agriculture.
rapporteur for the opinion of the Committee on Women's Rights and Gender Equality. - Mr President, on behalf of the Committee on Women's Rights and Gender Equality, I would like to highlight the need for financial resources to be available to combat all forms of discrimination against women, in particular inequalities regarding the pay gap.
I also stress the importance of appropriate funding for the European Institute for Gender Equality in Lithuania, and would like to highlight the need to set up the necessary funds to establish a European observatory on violence against women, building on existing institutional structures, as was agreed by the Council on 8 March 2010.
Finally, we would also urge the Commission to urge the Member States to make greater use of the Structural Funds, within the framework of the European Social Fund, as a way of promoting equality between men and women.
Mr President, ladies and gentlemen, a great deal of care needs to be taken with this year's budget. In 16 years in Parliament I do not remember when there was so much pressure from the national treasuries.
The Council is clearly going to be seeking a reduction in payment appropriations, even to below 1%, in particular based on the under-implementation - which is now beginning to emerge - of the Structural Funds, due to cash-flow problems in the Member States.
The Council will also want to establish reductions in commitment appropriations in the category of administrative expenditure in order to bring this category 5 in line with the general trend of cuts emerging in the national administrations.
Of course, the Council will want to create large margins in the expenditure categories in order to safeguard some of the priorities that the rapporteur mentioned, such as Kozloduy, the international thermonuclear experimental reactor and Galileo, which, although they are very important, were not provided for in the current financial perspective.
The circumstances are obviously extraordinary, and were not foreseen when we adopted the multiannual financial framework in December 2006. If there is any flexibility in the EU budget mechanism, this is clearly the time to demonstrate it, but it will require a great deal of flexibility in negotiations.
The crises in the national treasuries are a fact, but the European Union's political priorities, expressed for example in this budgetary mandate, are also a fact.
We will of course all act responsibly during this financial year; of course we will find areas of the budget where savings can be made, but let us not forget that a European Union strategy for economic growth requires an adequate EU budget. Parliament will fight to secure that budget.
Mr President, ladies and gentlemen, the mandate for the trilogue is an important action, especially this year, because the entry into force of the Treaty of Lisbon and the single reading require as much clarity and as much cooperation as possible between the budgetary institutions from the outset.
This budget is going ahead, developing and taking shape at a difficult time. The margins available for commitment appropriations amount to EUR 1 200 000 000 - and so are very narrow - but the matter is made even more sensitive by the fact that 70% of the appropriations come under Heading 2, the heading that covers policies for agriculture, conservation and natural resource management, and hence the fight against climate change.
The budget is also difficult because of the many open procedures that will largely determine the quantities of resources that will actually be available. Such procedures include the budget review, financial regulation and the Interinstitutional Agreement, implementation of the External Action Service, but above all the meltdown and the instability of financial markets. The very meltdown that endangered the euro also demonstrated that the budget and resources are crucial to any European response, thus illustrating their importance, but also their limitations.
Under these circumstances, the European Parliament must draw a line, and establish which of the priorities should have the highest profile in its main accounting document. As a group, we have chosen to tread a fine line between the need to uphold the purpose of this mandate, and the need not to debase its political meaning. Our central priority is therefore not to repeat our past mistakes, and this means we must guarantee appropriate resources for achieving the objectives of the 2020 strategy, but also keep enough resources for actions under Heading 2, particularly actions that help tackle unemployment. It is also important, however, to ensure that the fight against climate change remains central.
There are therefore many challenges to be faced. We also recognised one challenge as central at the beginning of the mandate: the need to make a real effort to coordinate and restore consistency between our European budget and the budgets of individual Member States, because the consistency and coordination of the economic policies of the Union and its States are fundamental values for the future of the Union.
rapporteur for the opinion of the Committee on Development. - Mr President, I am moved by your proverbial patience. Thank you very much and my humble apologies.
The current economic crisis has hit the developing countries hard - and harder than the countries in the developed world - even though they are not responsible for the causes of this crisis. The same applies to climate change: developing countries have little to do with the causes of climate change, but they are suffering the most from its effects.
It is therefore of great importance that the EU makes sure that money meant for development goals actually serves this purpose and this purpose alone. First of all, it means that the budget aimed at supporting developing countries in their fight against the effects of climate change should be additional money. The 'fast-start' climate finance package should not come at the expense of existing development cooperation programmes.
Secondly, I support the principle of financial assistance to the main ACP banana-producing countries. However, this should not be financed via the margins, and I strongly oppose the draft proposal by the Commission in which funds from the development cooperation instruments are redeployed for this assistance. Funds used under the DCI must target poverty alleviation, and although I support the creation of an instrument for cooperation with industrialised countries - ICI+ - that instrument should not be financed by the DCI either.
Mr President, I, too, would like to thank Mrs Jędrzejewska for her firm management of this text, which has provided a clear message that we can take into the negotiations. She is right in saying that the multiannual financial framework for the EU's budget is now so tight that a lot of promises will be very difficult to fulfil. We can say that in previous years we have been able to find unused funds from the agriculture budget, but there is not that much in unused funds any more. We need to be able to follow up on the 2020 growth strategy and to invest in joint energy projects and in joint transport projects, we need to be able to invest in young people and in research and we need to be able to finance a strong and joint External Action Service. I am also very much in agreement with Commissioner Hedegaard that we need to ensure that there is sufficient payment into the Structural Funds to enable us to fulfil our promises to the new Member States.
We desperately need the promised mid-term review of the budget so that we can be clear about how we can finance new needs. Strangely enough, we are now seeing more and more examples of Member States wanting to pay. They just do not want to pay via the EU budget. We see this, for example, in the establishment of the three new financial supervision agencies that are intended to protect us from future financial crises in the EU. They are to be paid for both by the Member States directly and out of the EU budget. If the whole of the expenditure were to be taken from the EU budget, the multiannual financial framework would burst! However, it is, of course, a lot more bureaucratic and cumbersome to collect money directly from the Member States and it gives us a poorer overview, less control and a poorer ability to monitor the situation. This is a very negative development.
So, should we not make savings in the EU budget? Yes, of course we also need to be thrifty during times of crisis, but I simply want to say that if all Member States had pursued their budget policies like the EU budget there would not have been any deficits and there would not have been any problems with debt, because the EU budget has ceilings and a rigid framework. There is no possibility of creating problems. Thus, perhaps the national authorities should learn from the EU and consider whether this is something they could use at national level too.
Mr President, ladies and gentlemen, may I begin by thanking the rapporteur for her high-quality work. The global perspective she adopts, which avoids getting lost in too much detail, is entirely suitable. When negotiating a mandate, it would be inappropriate to get lost in too many details. My group will therefore support this mandate.
As regards the substance, I note that the report refers repeatedly to the need for Europe to take action to combat the economic and financial crisis, and of course I welcome that. However, it is regrettable that there is no mention of the environmental crisis that may yet have far more important long-term implications.
Responding to the environmental crisis and climate change should provide a much greater incentive to Europe to take action. Obviously, such a response should be reflected in the EU budget and, while I welcome the increased budget for LIFE+, this is obviously not enough and will not do.
What we need is a new European green deal: one with a green approach to agricultural policy, with less emphasis on arable land and more on the quality of our food and the sustainability of farms; a research policy that does not cause taxpayers' money to disappear into a bottomless pit, as the ITER project has done, but which focuses on renewable energy, sustainable transport, and innovation in green technologies; the Structural Funds, which should be allocated according to criteria for the fight against climate change - and the concentration in road infrastructure is not really an innovative policy in that area; and finally, a fisheries policy that does not exacerbate the problem of overfishing.
Nonetheless, I am not going to get lost in examples of what I would like. I will, however, support the report because I believe it is a good mandate for the trilogue; as for the rest, we will return to the draft budget later, but I do think that the resources are insufficient.
In this House today we are discussing Parliament's mandate in the negotiations with the Commission and the Council over the budget for 2011. It is a difficult mandate because it comes in the context of widespread reduction and contraction in budgetary policies across Europe.
The European United Left is openly opposed to the frightful and frightening rehabilitation of a new wave of stability programmes to reduce government deficits, which will end up plunging Europe into a new recession. The draft European budget, which is the basis for the mandate we are now debating, is constrained not only by the Treaties in force or a multiannual financial framework that should have been reviewed a long time ago: it is also fettered by this model that I have just criticised in very brief terms.
With all 27 Member States drastically cutting their spending, no European budget, which accounts for just 1% of European GDP, will make up for it. None of the priorities put forward by Parliament can be satisfactorily achieved with a draft budget of EUR 130 billion.
The mandate lays emphasis on youth, but it is obvious that this has been sacrificed on the altar of blinkered accounting.
We lay emphasis on the environment, but it is obvious that governments only want to hear about these commitments a lot further ahead.
We call for urgent action and solidarity in our support for Palestine and the Palestinians, but it is obvious that this is clearly not one of the Commission's priorities.
After what happened to the Freedom Fleet, this is unworthy, to say the least.
on behalf of the EFD Group. - Mr President, I thank the rapporteur for her work, but I have come here to ask for a drastic reduction of the budget for 2011.
The crisis we are going through requires the European Union to tighten its belt as much as or more than the Member States. Looking to increase the budget with the argument that we are investing in programmes to get Europe out of the crisis is not honest - even less so when we look at the results of the programmes on which the EU has spent taxpayers' money in the last decades. Would we be in such a crisis if the EU had spent the money efficiently?
Those who believe they have a right to get salary increases while their counterparts in the Member States are suffering reductions or losing jobs are wrong. Those who believe we can continue to spend more and more at European Union level without anybody noticing are wrong. Please, let us stop this waste of taxpayers' money now.
(DE) Mr President, the drastic economic situation naturally also calls for radical savings to be made in the EU budget, but I can find no sign of these priorities and, in particular, the courage needed to do that in this report. Quite the opposite, in fact. Complaints are still being made that the increase in the budget is too small. The report thus seeks to preserve the status quo and does not make real progress in any particular direction.
It would be very easy - particularly in the area of administration - to make large savings on supposedly trivial things. I am thinking, for example, of the area of EU agencies. By closing down or merging EU agencies, we could save half a billion euro in a year without actually reducing the quality of the administration, or perhaps we could also wind up the Committee of the Regions or the European Economic and Social Committee. We could surely easily save EUR 200 million in a year by doing that, and if we sell the buildings we can save as much again. Perhaps we should look at ourselves. We could also start to make savings in the European Parliament. For example, we could all stop travelling business class within Europe. That could also enable us to make a very reasonable contribution.
What I like about this report - and I wanted to mention this - is the priority given to lifelong learning. In this regard, we should, in particular, be setting the priorities for the Leonardo da Vinci programme. Trainee exchange is very important. Perhaps we should also create a financial instrument that would enable at least part of the costs to be paid for all of those citizens who want to make use of this citizens' initiative.
(FR) Mr President, ladies and gentlemen, the 2011 budgetary procedure took place in a fog and, since the adoption of the draft budget by the College of Commissioners, that fog has thickened again.
How can we adopt a 2011 budget without knowing how we will assume the new responsibilities conferred on the Union by the Treaty of Lisbon? Since February, the Committee on Budgets has been asking the Commission to present the draft revision of the financial perspective that we need. Having received no reply, the day after tomorrow we will debate the oral question that we submitted on this subject. That is the first cloud of uncertainty.
The second cloud is the new financial crisis, the crisis of public debt. On 9 May 2010, the European Council decided on a financial stabilisation plan to the tune of EUR 750 billion. This plan includes EUR 60 billion that the EU can borrow and lend with the guarantee given by the EU budget. This is a radical new opportunity that accounts for half of the EU budget, but Parliament has not been consulted.
Next Thursday will probably bring a new cloud to the horizon: the 2020 agenda, which the European Council should adopt. It includes half a dozen flagship priority actions. With no source of funding, this strategy has no credibility. Yet it is presented as the European Union's road map for the next 10 years.
In this sea of uncertainty, the Committee on Budgets, rallying behind its rapporteur, is urging the Council to take some political decisions. Should we spend more or should we spend less? Moreover, if we want to spend better, the time is ripe to do something that has never been done before: share responsibilities between the EU budget and national budgets and, in order to do so, make the national parliaments part of the Union's new mode of governance.
All our Member States are ruined, and the Union itself is funded by them. The time has come to show imagination and daring.
(SV) Mr President, I would like to say a special thank you to the rapporteur, Mrs Jędrzejewska. She has established excellent cooperation both with the political groups and, in particular, with the sectoral committees. I think that is extremely important in this situation.
We need to have broad consensus on what we need to do when the Member States are in such an incredibly difficult economic situation. What is particularly necessary, of course, is to reach agreement in those cases where we will be fighting for a revision of the budget ceiling in order to get more money. We need to do that in a few areas, despite this difficult situation. I am thinking of two areas in particular. In category 1, in other words the policy for growth and jobs, it will be absolutely necessary if we are to be able to affirm Parliament's role with regard to economic recovery, and also in category 4, the EU's role in the world, although we really need to concentrate on the absolutely key areas.
However, on a few points our opinion seems to differ from that of the rapporteur, and we will be tabling amendments in a couple of important areas. I will just mention three of these quite briefly.
The first concerns youth policy. We are in agreement about the order of priority, but we feel that the rapporteur's focus on mobility is much too one-sided. The situation of young people, particularly youth unemployment, involves much more than this. It is about education, it is about labour market policy and it is about social measures.
My second point concerns the question of Gaza. It should be an obvious course of action, even for the Group of the European People's Party (Christian Democrats), to support the demand for Israel to lift its blockade, just as the Council did earlier today. Some are saying that this does not belong in a budget item. I think that is wrong. This has everything to do with the budget, because the blockade is hampering the EU's efforts with regard to reconstruction and we are not getting the necessary materials through, for example.
The third point I would like to mention concerns aid. With regard to the climate, the so-called 'banana company measures' and cooperation with industrialised countries we need to be clear about the fact that this must not encroach on aid to the poorest countries or on the Millennium Development Goals. I therefore appeal to the rapporteur and the political groups to support these highly reasonable amendments.
Mr President, I would like to say a few words about risks and possibilities. According to EU 2020, research and development is one of the flagships, and it is already planned in this budget that there should be 15.8% more commitments, which is plus EUR 727 million. This year, only 1.6% more commitments were planned, and it looks as though we are making 10 times more commitments for research, but the only problem is, if we look at the payments, we will see that we cannot pay, because this year we are planning to make 13% fewer payments than in 2009.
So the only thing I have to say at this moment is that we need to do our best - the Commission and everybody together - to ensure that deliverance of the scientific research projects will be of the necessary high quality to fulfil the commitments to be paid out. Until now, starting from 2007-11, this has not been the case, unfortunately. We could believe and work...
(The President cut off the speaker)
Mr President, we remain in an unprecedented economic crisis, and across Europe ordinary people feel the pain. Twenty-three million residents are unemployed, and those lucky enough to have jobs know that they will work for longer, earn less and pay more in taxes to repay unsustainable public debts.
Austerity did not start in Greece or Ireland. There are pay cuts or freezes in Spain, Italy, Portugal, the UK and others. Germany has announced EUR 60 billion of tax rises and spending cuts. Last week the Dutch people went to the polls and voted for austerity, and the French are debating raising their retirement age.
European institutions like this one must not be immune to our citizens' pain. It is vital that we recognise what our Member States are doing to control their own budgets. We must approach our own with the same sense of responsibility and realism.
Our Amendment 34 asks the EU to lead by example. This year, make sure that there is no unessential spending, hold back from unaffordable increases and return savings to our Member States.
We were voted and elected to listen to the people. Now is not the time to be deaf to their cries.
(HU) Thank you very much, Mr President. I would like to follow on from my colleague Edit Herczog of the Committee on Industry, Research and Energy with a brief comment. I know it has been mentioned that money is tight and that we should be spending on so many things, but I must say that I would be very pleased if we found sources of funding for those research programmes which the energy supply ...
(The President cut off the speaker)
Mr Mészáros, it is connected with catch-the-eye. It could have been a question to the last speaker, but you did not have such a question. I am sorry.
(DE) Mr President, ladies and gentlemen, all of the Member States of the European Union are suffering under the burden of huge debts and from the effects of the financial and economic crisis. However, they are also suffering as a result of the fact that, for years, high budget deficits - some of which are excessive - have been accepted and tolerated in a large number of countries. When we start to tackle the new 2011 budget it is not enough merely to reduce the budgets of the Member States. We also need to undertake a thorough review of the expenditure from our budget and also carefully review new expenditure.
I would mention the European External Action Service, the structure and also the financing of which is still extremely unclear. There is no transparent structure. I would also call for cost-efficiency by using the synergies with national external action services. There must be clear rules regarding responsibilities and a transparent rendering of accounts to the European Parliament, and attempts should not be made to void the European Parliament's codecision and supervision roles in more and more decisions. The European Parliament is cooperative and will also be supportive in difficult situations. For this reason, we must also involve the European Parliament in these matters as co-decision-maker.
Furthermore, I think it is necessary for us at last to make the reduction in bureaucracy a reality, for example in agriculture and also for small and medium-sized enterprises, which urgently need to grow and to implement and cope with innovations. If we want to reduce budgetary deficits, as well as taxes, and increase tax revenues, we need to reduce the burden of bureaucracy on small and medium-sized enterprises and enable innovation, and we must finally reduce the merciless competition exerted by large-scale industry on unpopular small and medium-sized enterprises, and not encourage it.
I also share the view of the Chair of our Committee on Budgets that we first need precise data regarding this budget before we can finally adopt it.
(HU) Thank you for the floor, Mr President. Ladies and gentlemen, as I listen to the comments, it seems to me that they reflect two opposite styles, two opposite mentalities. Some of us mention ever newer tasks and come up with ever newer ideas, urging a more effective and quicker implementation of our existing programmes. This is laudable, since these are good and important programmes. Others cite the difficulties faced by Member States and want to cut back the European Union's budget.
Ladies and gentlemen, the European Union's budget is not the cause of the problem but the solution. The tools we have at our disposal, if used successfully, can help improve the situation of every Member State of the European Union. I am thinking of support for small and medium-sized enterprises, of help for regions that have fallen behind so that they can catch up, and of support for agriculture in general. At the same time, we should not forget that we are now preparing for a trilogue and want to give a clear mandate to the rapporteur and Parliament's delegation so that they may meet with success in these discussions. If we now go into minor details we will lose our most important messages.
I agree entirely with the socialists that the problem of Gaza is a very serious one, but I do not think that the trilogue this June is the right place to address it. If we are bringing in daily politics here, then why do we not speak of the floods in Central Europe? My own electoral district is also suffering enormously. The lives of families have been destroyed in the rains of the past few weeks. Of course we need to speak up, but Parliament has other tools at its disposal, just as there are also tools to resolve the Gaza problem. I therefore recommend that we support the rapporteur.
(GA) Mr President, I would firstly like to commend the Commissioner and the rapporteur for their explanation of how the budget will operate in the future. In general, I agree with the points made by my fellow Members, but I would like to make a number of other points.
Firstly, I would like to agree with my Irish colleague regarding the importance of agriculture and the preservation of the rural way of life, which is of absolutely fundamental importance to the quality of life and the future of our countries.
Secondly, under the Lisbon Treaty, we have competence for sport and tourism in particular: two areas that are very important to me. I would like this to be taken into consideration when the budget is being done, because there is not much point in having a competence for sport and tourism if we do not have a budget to enact some actions in due course.
(GA) Those are the most important points in my opinion. I would not like to say anything more - as the time is nearly up - but I would ask you to take them into account when the budget is being debated.
(PL) Mr President, above all I would like to congratulate Mrs Jędrzejewska, not so much on the form of the report itself, but on the way she worked on the report and the conclusions she has reached. I would like to emphasise several fundamental values. Firstly, attention has been paid to the income side of the budget. Secondly, the budget for 2011, also under the mandate, leads us to the following conclusion - the proportion of fixed expenses is rising. In this area, as indeed others have said here, we must look at the effectiveness of these expenditures, by which I mean what results they bring. We still have a very important moment for reflection before us. What resources will be left for us to take new initiatives? The degree of freedom of resources for new initiatives is getting smaller. We have to realise this, and the discussion reflects this clearly.
(DE) Mr President, I would like to make a couple of comments with regard to the 2011 budget. As regards immigration: instead of stemming the flow of migrants into Europe and securing our external borders, Frontex's budget for 2011 is to be cut. On the other hand, more money is to be put into the European Refugee Fund, the aim of which is the resettlement of refugees in the EU. Such a budgetary policy defies logic and will open the floodgates to illegal immigration and abuse of the asylum system.
Outside the EU, financial aid for Palestine is to be cut. Instead, a significant increase in resources is being provided for enlargement, for example for the candidate country Turkey. I demand an explanation as to why Turkey, which has moved backwards rather than forwards, is now to be rewarded with more money. Eight million a year is still a significant amount.
In the area of administration, Parliament must finally put a stop to the establishment of umpteen new agencies. It is unacceptable during times of economic crisis for the EU to indulge itself with an agency for every problem. In addition, the added value, in specific terms, provided by every existing agency needs to be examined and monitored.
(PL) Firstly, I would like to congratulate Mrs Jędrzejewska. I think that both the report she has prepared and the process of work on the amendments show her consistency in maintaining the line she has chosen, while at the same time maintaining an openness to amendments which are proposed.
As for the report, I would like to emphasise in reference to heading 1b that the anticipated growth in payments is, indeed, significant and in accordance with the Multiannual Financial Framework. However, bearing in mind the difficulties experienced earlier in realising the project in relation to the economic crisis and the expected accumulation of payments for proposals both from the European Regional Development Fund and the Cohesion Fund, the resources planned by the Commission for 2011 might be insufficient.
(DE) Mr President, my sincere thanks go to the rapporteur. I would like to endorse what Mr Färm said about youth policy and the promotion of young people.
We have made employment and growth our watchwords and this constitutes the major goal for the next few years. I believe that it is very important for us also to make a greater effort in this regard to ensure that, on the one hand, this growth is sustainable growth and, particularly in connection with the consolidation of the budgets of the European Union, but also with regard to the individual budgets of the Member States, that this consolidation is carried out in a socially attuned way and, above all, that this consolidation does not forget the justified interests and demands of young people, namely their right to the best education and training and their right to jobs.
I believe that there is nothing more important for young Europeans than the ability to use their skills. We will need them if Europe is to remain competitive in future.
(FR) Mr President, Mr Le Foll and Mr Tirolien have tabled an amendment in committee, and again in plenary, on the 2011 draft budget.
Our group fully supports the amendment, which is why we have also tabled it.
I call on all my fellow Members to vote for this amendment relating to paragraph 40, which does not request a decrease but rather an increase in POSEI appropriations, especially in view of the consequences that the World Trade Organisation agreements signed by the European Union, Colombia and Peru will have, and of the consequences of these agreements for the traditional cultures of the outermost regions of the European Union.
(EL) Mr President, without doubt the present economic crisis and the threat of recession in Europe must be addressed by increasing investments.
A basic concern, therefore, is to safeguard resources to finance projects. In order to implement the budget, I would like to reiterate an old proposal of mine: I propose that we examine the possibility of issuing European bonds to secure funding for major European development programmes, such as pan-European high-speed motorways, new technologies to combat climate change at pan-European level, the creation of uniform accounts in the health sector, major investments in energy and a single navigation system.
I believe that we should address the risk of recession with immediate, coordinated action. Time is running out.
(HU) Thank you, Mr President, and I apologise for the previous misunderstanding. As a member of the Committee on Industry, Research and Energy, I would just like to comment in two or three sentences on those research programmes which aim at ensuring the sustainable security of the energy supply. Mention was made here recently of the ITER fusion reactor programme. I would like to inform my fellow Members, should they not be aware of this, that we have made commitments under this programme from which we cannot really withdraw. This is the only international research programme in which the European Union plays a leading role. There are countries participating in the venture such as Russia, China and the United States. For this reason I urge my fellow Members and those who are preparing the budget to consider this programme. I know that it is very expensive, but I would nevertheless like us to make sacrifices for its sake.
Member of the Commission. - Mr President, I would like to thank you all for some very clear and concise remarks. As I mentioned at the beginning, I will ensure that all your comments and considerations are transmitted immediately to Mr Lewandowski.
As always, the Commission will try to act as an honest broker. We heard in the discussion today how many different wishes there are and how many political priorities you would like to have, so there is no question that this is a difficult exercise. I think it was Mr Garriga Polledo who said that, on the basis of his 16 years of experience, we have probably never had such a difficult situation. The same is true for the Member States.
It was mentioned that the money will have to be spent wisely. I think it was Mr Lamassoure who said that it must be better spent. I can assure you that the Commission would like to work very closely with the European Parliament to ensure that the money that we get is spent as well as possible.
Thank you for all your input. Just a few factual points: Mr Berman, on behalf of the Committee on Development, mentioned that development money - and particularly the fast-start money for climate change - should be additional. I am very glad to be able to say that the Commission's fast-start money will be 100% new and additional. That is very important. Also, in response to what Mr Färm was hinting at - the necessity to ensure that this money will be aimed at the most vulnerable and least developed countries - that is also the case with the Commission money.
I think those were the only factual matters. I will bring the whole wish list and all the priorities, as they have been expressed here, to Mr Lewandowski.
Ladies and gentlemen, thank you very much for all your comments, thank you for giving me fresh impetus and for your kind words. Thank you, too, for your criticism, because that criticism and your comments on my work up till now and on the report will certainly help me in the autumn to formulate Parliament's position as best as possible, so that we can obtain the best possible result from the negotiations.
In summarising what you have said, I would like to mention several matters. We have to look on what is happening in connection with the 2011 budget as the cumulative effect of financial pressure resulting from priorities which we, as Parliament, have created, but which have also been adopted by the Member States. Priorities such as the fact that the European Union, according to the Treaty of Lisbon, is to be an important actor on the international stage, or that we have ambitious and very large projects relating to Galileo and nuclear fusion. These are all huge, expensive projects, which have not come from nowhere, and the fact that things are as they are for the European Union budget comes precisely from these new ambitions which have been adopted and now have to be financed.
For me, as rapporteur for this House, it is unacceptable that ambitions which come with the Treaty of Lisbon, and which are also being promoted by the Council, should be financed at the cost of Parliament's priorities. This must not happen. We, as the European Parliament, must have room for manoeuvre and the financial capabilities to put into effect the priorities which result from our work. This explains the list for our negotiations at the end of June.
There is one important matter: I am pleased by the support of the House for my priority for youth, which I initiated in the Committee on Budgets. I also draw this to the attention of those of you who want the priority for youth to go further. Subsidiarity is a fundamental principle, and I would not like us to transfer Member States' responsibilities to European Union level where this is not necessary. This is why we also need self-control.
Once again I would like to thank you for all your comments.
The debate is closed. The vote will take place on Tuesday 15 June 2010.
Written statements (Rule 149)
I must begin by thanking the rapporteur, who has successfully cooperated with all the groups and taken into consideration the various points of view, against the backdrop of a difficult budget situation and a new procedure which is still extremely cautious. However, I feel obliged to comment on the attitude of the Commission and Council in respect of their responsibility in the budget procedure. It is June 2010 and the 2011 draft budget still fails to take into account the EEAS and a large part of the EU's new powers following the entry into force of the Treaty of Lisbon. It also fails to give sufficient consideration to the Europe 2020 agenda objectives. Commissioner Lewandowski promised us a budget focusing on young people and education. However, if we look at the draft budget being proposed, the line for Lifelong Learning, the most important programme in this area, has been increased by only 2%, which is equivalent to the current annual inflation rate.
The planning process for the 2011 budget is the first one since the entry into force of the Treaty of Lisbon and it is taking place against the background of the financial and economic crises. This is reflected in the very, very tight margins in the EU 2011 budget, which could have a negative impact on the objectives of the Europe 2020 strategy. On the positive side, I would like to highlight the fact that youth is one of the key priorities in the draft budget. Unfortunately, the actual financial support proposed does not meet the expectations of the European Parliament. A great deal can be achieved with relatively little funding in the areas relating to youth policy in particular. Finally, I would like to remind the House that the EUR 60 billion which is being guaranteed by the EU budget following the Council decision of 9 May 2010 could very well have an impact on the budget. Thank you.